
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.26


        UNITED NATURAL FOODS, INC.
EMPLOYEE STOCK OWNERSHIP TRUST

--------------------------------------------------------------------------------



UNITED NATURAL FOODS, INC.
EMPLOYEE STOCK OWNERSHIP TRUST

        This TRUST AGREEMENT ("Agreement") is entered into this 1st day of
March, 2004, by and between United Natural Foods, Inc., a Delaware corporation
having its principal place of business at 260 Lake Road, Dayville, Connecticut,
06241 (the "Employer"), and Robert G. Huckins with a principal place of business
at 19404 Camino Del Aguila, Escondido, California 92025 (the "Trustee").

W I T N E S E T H:

        WHEREAS, the Employer has adopted the amended and restated United
Natural Foods, Inc. Employee Stock Ownership Plan ("Plan"), effective March 1,
2004, as the continuation of a qualified plan under section 401(a) of the
Internal Revenue Code of 1986, as amended ("Code'), as well as the provisions of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA") for
the exclusive benefit of participating employees ("Participants") and their
beneficiaries; and

        WHEREAS, the Plan as so amended and restated contemplates the
establishment of this separate amended and restated United Natural Foods, Inc.
Employee Stock Ownership Trust (the "Trust"), also effective March 1, 2004, to
hold the assets of the trust established under the prior plan, and to which
additional contributions will be made from time to time, to be accepted,
invested and maintained in accordance with this Agreement; and

        WHEREAS, the Plan provides for the assets of the Trust to be invested in
shares of voting common stock of the Employer which constitute "qualifying
employer securities" within the meaning of Section 4975(e)(8) of the Code
("Employer Stock") and for the assumption of debt for the purpose of purchasing
Employer Stock;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the Employer and the Trustee hereby agree as
follows:

ARTICLE I
Trust Fund

        Section 1.1    Definitions and Construction.    Unless the context of
this Agreement clearly indicates otherwise, the terms defined in Article I of
the Plan shall, when used herein, have the same meaning as in the Plan. In this
Agreement, the masculine gender shall include the feminine and neuter genders,
the singular shall include the plural, and vice versa. The headings in this
Agreement are used for the convenience of reference only and are to be ignored
in any construction of the provisions thereof.

        Section 1.2    Trust Fund.    In accordance with the terms of this
amended and restated Trust, the Trustee shall hold the assets of the trust
established under the prior plan, together with such Employer Stock and sums of
money as shall from time to time be paid or delivered to or deposited with the
Trustee by or with the approval of the Employer in accordance with the terms of
the Plan. All such Employer Stock and all such sums of money, all investments
and reinvestments thereof and all earnings, appreciation and additions allocable
thereto, less losses, depreciation and expenses allocable thereto and any
payments made therefrom as authorized under the Plan or this Agreement shall
constitute the "Trust Fund". The Trust Fund shall be held, managed and
administered by the Trustee, in trust, and dealt with in accordance with the
provisions of this Agreement and in accordance with any funding policy or
guidelines established under the Plan that are communicated in writing to the
Trustee.

        Section 1.3    Non-diversion of Funds.    Notwithstanding anything to
the contrary contained in this Agreement or any amendment hereto, no part of the
Trust Fund other than such expenses, fees, indemnities and taxes properly
charged to the Trust Fund under the Plan or this Agreement or as

2

--------------------------------------------------------------------------------




specifically provided in Sections 9.9 and 9.11 of the Plan, shall be used for or
diverted to purposes other than for the exclusive benefit of Plan Participants
and their beneficiaries.

        Section 1.4    Multiple Trustees.    If there shall be more than one
Trustee serving hereunder, they shall act by a majority of their number, but any
one Trustee may be authorized to execute documents and to act on behalf of all
Trustees hereunder. The Trustees shall certify in writing any such allocation of
authority, and the limits thereof, to the Plan Administrator and the Employer,
who may rely upon such certification for all purposes until notified in writing
of a change in or revocation of such authority by the Trustees.

ARTICLE II
Investment and Administration

        Section 2.1    Administration of Plan.    In his capacity as Trustee
hereunder, the Trustee shall have no authority over and shall have no
responsibility for the administration of the Plan, which authority and
responsibility shall be exercised by the Plan Administrator as provided in the
Plan. The Trustee shall be under no duty to enforce the payment of any
contribution to the Trust Fund and shall not be responsible for the adequacy of
the Trust Fund to satisfy any obligations for benefits, expenses and liabilities
under the Plan. The Plan Administrator shall furnish the Trustee with such
information and data relative to the Plan as is necessary for the proper
administration of the Trust Fund.

        Section 2.2    In General.    The Trust Fund shall be held by the
Trustee and shall be invested and reinvested as provided in this Article II,
exclusively in Employer Stock except to the extent necessary to meet the Plan
liquidity policy as communicated to the Trustee by the Plan Administrator.
Assets of the Trust Fund not invested in Employer Stock shall be invested in
savings accounts, money market funds, stocks, bonds, securities or other
property of any kind, nature or description, without distinction between
principal and income. The Trustee's investment decisions shall give due regard
to the funding and liquidity policies established under the Plan.

        Section 2.3    Appointment of Investment Manager.    (a) The Employer
may, in its discretion, appoint an investment manager ("Investment Manager") to
direct the investment and reinvestment of all or any portion of the assets in
the Trust Fund, other than Employer Stock. Any such Investment Manager shall
either be (i) registered as an investment adviser under the Investment Advisers
Act of 1940, as amended ("Investment Advisers Act"); (ii) if not registered as
an investment adviser under such Act by reason of paragraph (1) of Section 203
(a) of such Act, be registered as an investment adviser under the laws of the
state (referred to in such paragraph (1)) in which it maintains its principal
office and place of business, and, at the time the fiduciary last filed the
registration form most recently filed by the fiduciary with such state in order
to maintain the fiduciary's registration under the laws of such state, also
filed a copy of such form with the Secretary of Labor; (iii) be a Bank, as
defined in the Investment Advisers Act; or (iii) be an insurance company
qualified to perform investment services under the laws of more than one state.
Any such Investment Manager must acknowledge that it is a fiduciary with respect
to the Plan.

        To the extent that an Investment Manager has not been appointed to
invest any portion of the assets of the Trust Fund other than Employer Stock,
the Trustee shall invest and reinvest such assets consistent with ERISA and the
purposes of the Plan.

        Section 2.4    Investment in Commingled Funds.    The Trustee may invest
any assets of the Trust Fund, other than Employer Stock, in any commingled or
group trust fund described in Section 401(a) of the Code and exempt under
Section 501(a) of the Code or in any common trust fund exempt under Section 584
of the Code. To the extent that the Trust Fund is at any time invested in any
commingled, group or common trust fund, the declaration of trust or other
instrument pertaining to such fund and any amendments thereto are hereby adopted
as part of this Agreement and deemed to form a part of the Plan. If there is any
conflict between the provisions of this Agreement and such declaration of trust

3

--------------------------------------------------------------------------------




or other instrument, then the terms of the declaration of trust or other
instrument of the commingled, group or common trust shall govern.

        Section 2.5    Uninvested Cash.    Notwithstanding any provisions of
this Article II to the contrary, the Trustee may hold uninvested cash or cash
balances within the Trust Fund without being required to pay interest thereon,
to the extent he deems advisable to meet the needs of the Plan for short-term
liquidity.

        Section 2.6    Trustee's Authority.    In addition to and not by way of
limitation of any other powers conferred upon the Trustee by law or by other
provisions of this Agreement, but subject to the provisions of Section 1.3 and
this Article II, the Trustee is authorized and empowered:

        (a)   to sell, exchange, convey, transfer or dispose of any property,
whether real or personal, at any time held by him, and any sale may be made by
private contract or by public auction, and for cash or upon credit, or partly
for cash and partly upon credit, and no person dealing with the Trustee shall be
bound to see to the application of the purchase money or to inquire into the
validity, expediency or propriety of any such sale or other disposition;

        (b)   to retain, manage, operate, repair and rehabilitate and to
mortgage or lease for any period any real estate held by him and, in his
discretion, cause to be formed any corporation or trust to hold title to any
such real property;

        (c)   subject to Section 2.7, to vote in person or by proxy on any
stocks, bonds, or other securities held by him, to exercise any options
appurtenant to any stocks, bonds or other securities for the conversion thereof
into other stocks, bonds or securities, and to exercise any rights to subscribe
for additional stocks, bonds or other securities and to make any and all
necessary payment therefor and to enter into any voting trust;

        (d)   with respect to any investment, to join in, dissent from, or
oppose any action or inaction of any corporation, or of the directors, officers
or stockholders of any corporation, including, without limitation, any
reorganization, recapitalization, consolidation, liquidation, sale or merger;

        (e)   to settle, adjust, compromise, or submit to arbitration any
claims, debts or damages due or owing to or from the Trust Fund;

        (f)    to deposit any property with any protective, reorganization or
similar committee, to delegate power thereto and to pay and agree to pay part of
its expenses and compensation and any assessments levied with respect to any
property so deposited.

        (g)   to commence or defend suits or legal proceedings, and to represent
the Trust Fund in all suits or legal proceedings in any court or before any
other body or tribunal;

        (h)   to register securities in his name or in the name of any nominee
or nominees with or without indication of the capacity in which the securities
shall be held, or to hold securities in bearer form;

        (i)    subject to Section 2.8, to borrow money for the purchase of
Employer Stock from any lender, except a corporate Trustee, and for any sum so
borrowed to issue the Trustee's promissory note and to secure the repayment
thereof by pledging all or any portion of the Employer Stock acquired with the
loan, and no person lending money to the Trustee shall be bound to see to the
application of the money loaned or to inquire into the validity, expedience or
propriety of any such borrowing;

        (j)    to make distributions to Participants upon the direction of the
Plan Administrator;

4

--------------------------------------------------------------------------------






        (k)   to employ such agents, counsel, independent appraisers, and
accountants as the Trustee shall deem advisable, who shall be reimbursed by the
Employer for their reasonable expenses and compensation;

        (l)    to make, execute, acknowledge, and deliver any and all deeds,
leases, assignments and instruments; and

        (m)  generally, to do all acts which the Trustee may deem necessary or
desirable for the administration and protection of the Trust Fund.

        Section 2.7    Exercise of Voting Rights with Respect to Employer
Stock.    The Trustee shall vote all Employer Stock held in the Trust Fund,
except to the extent that Participants are entitled to direct the voting of any
Employer Stock allocated to their Accounts as provided in the Plan.

        Section 2.8    Acquisition Loans.    The Trustee may obtain a loan from
any lender, except a corporate Trustee, or enter into a deferred payment
obligation on behalf of the Plan (an "Acquisition Loan") only for the following
purposes:

        (a)   to purchase Employer Stock; or

        (b)   to make payments of principal or interest, or a combination of
principal and interest, with respect to such Acquisition Loan; or

        (c)   to make payments of principal or interest, or a combination of
principal and interest, with respect to a previously obtained Acquisition Loan
that is then outstanding.

Any such Acquisition Loan shall meet the requirements set forth in Section 8.6
of the Plan and shall otherwise be on such terms and conditions as the Trustee
may determine.

ARTICLE III
Reliance

        Section 3.1.    Identification of Plan Administrator.    The Employer
shall certify to the Trustee in writing the name of the person or persons
serving as Plan Administrator and shall furnish to the Trustee a specimen
signature or signatures of any stock persons.

        Section 3.2    Trustee's Reliance.    The Trustee may rely and act upon
any certificate, notice or direction of the Plan Administrator, the Board, or
any person authorized to act on behalf of the Employer, or of an Investment
Manager which the Trustee believes to be genuine and to have been signed by the
person or persons duly authorized to sign such certificate, notice, or
direction.

        Section 3.3    Legal Counsel.    The Trustee may consult with legal
counsel (who may be counsel to the Employer) and may charge the expense to the
Employer concerning any question which may arise under this Agreement, and the
opinions of such counsel shall be full and complete protection with respect to
any action taken, or omitted, by the Trustee hereunder in good faith in
accordance with the opinion of such counsel.

ARTICLE IV
Distributions from the Trust Fund

        Section 4.1    In General.    The Trustee shall make payments from the
Trust Fund in such manner and amounts, at such times, and to such persons as the
Plan Administrator may direct.

        Section 4.2    Direction by the Plan Administrator.    (a) A direction
by the Plan Administrator to make a distribution from the Trust Fund shall:

        (i)    be made in writing;

5

--------------------------------------------------------------------------------



        (ii)   specify the amount of the payment, the method of payment, the
person to whom payment is to be made, and the address to which the payment is to
be sent; and

        (iii)  be deemed to certify to the Trustee that such direction and any
payment pursuant thereto are authorized under the terms of the Plan.

        (b)   The Trustee shall be entitled to rely conclusively on the Plan
Administration's certification of its authority to direct a payment without
independent investigation. The Trustee shall have no liability to any person
with respect to payments made in accordance with the provisions of this
Article IV.

        Section 4.3    Method of Payment.    Payments of money by the Trustee
may be made by check. Distributions of Employer Stock shall be made, as directed
by the Plan Administer, directly to the Participant, or to a designated account
in the name of the Participant.

ARTICLE V
Trustee's Responsibilities

        Section 5.1    General Standard of Care.    The Trustee and any
Investment Manager shall at all times discharge their duties with respect to the
Trust Fund solely in the interest of the Plan Participants and their
beneficiaries and with the care, skill, prudence, and diligence that, under the
circumstances prevailing, a prudent man acting in a like capacity and familiar
with such matters would use in the conduct of an enterprise of a like character
and with like aims.

        Section 5.2    No Liability for Acts of Others.    No "fiduciary" (as
such term is defined in section 3(21) of ERISA) under this Agreement shall be
liable for an act or omission of another person in carrying out any fiduciary
responsibility where such fiduciary responsibility is allocated to such other
person by this Agreement or pursuant to a procedure established in this
Agreement except to the extent that:

        (a)   such fiduciary participated knowingly in, or knowingly undertook
to conceal, an act or omission of such other person, knowing such act or
omission to be a breach of fiduciary responsibility;

        (b)   such fiduciary, by his failure to comply with section 404(a)(1) of
ERISA in the administration of his specific responsibilities which give rise to
his status as a fiduciary, has enabled such other person to commit a breach of
fiduciary responsibility;

        (c)   such fiduciary has knowledge of a breach of fiduciary
responsibility by such other person, unless he makes reasonable efforts under
the circumstances to remedy the breach; or

        (d)   such fiduciary is a "named fiduciary" (as such term is defined in
section 401(a) of ERISA) and has violated his duties under section 404(a) (1) of
ERISA:

        (i)    with respect to the allocation of fiduciary responsibilities
among named fiduciaries or the designation of persons other than named
fiduciaries to carry out fiduciary responsibilities under this Agreement;

        (ii)   with respect to the establishment or implementation of procedures
for allocating fiduciary responsibilities among named fiduciaries or for
designating persons other than named fiduciaries to carry out fiduciary
responsibilities under this Agreement; or

        (iii)  in continuing the allocation of fiduciary responsibilities among
named fiduciaries or the designation of persons other than named fiduciaries to
carry out fiduciary responsibilities under this Agreement.

6

--------------------------------------------------------------------------------






ARTICLE VI
Trustee's Accounts

        Section 6.1    Accounts.    The Trustee shall keep or cause to be kept
accurate and detailed accounts of all investments, reinvestments, receipts and
disbursements, and other transactions hereunder, and all such accounts and the
books and records relating thereto shall be open to inspection at all reasonable
times by the Plan Administrator or the Employer or any persons designated by
them.

        Section 6.2    Valuation of Trust Fund.    The Trustee shall value or
cause to be valued the Trust Fund as of the last business day of each Plan Year,
and as of such other date(s) as may be directed by the Plan Administrator or the
Employer upon not less than sixty (60) days notice ("Valuation Date"). The
Trustee shall report to the Plan Administrator and the Employer the value of the
Trust Fund as of each Valuation Date, within a reasonable time after the first
day of the month next succeeding each such date.

        Section 6.3    Reports to the Plan Administrator.    (a) Within thirty
(30) days following each Valuation Date, and within thirty (30) days following
the effective date of the resignation or removal of the Trustee as provided in
Section 8.1, the Trustee shall render to the Plan Administrator and the Employer
a written account setting forth all investments, receipts, disbursements and
other transactions affecting the Trust Fund and any investment fund within the
Trust Fund, since the last account.

        (b)   The Plan Administrator shall notify the Trustee in writing of any
objection or exception to an account so rendered not later than thirty (30) days
following the date on which the Account was mailed to the Plan Administrator,
whereupon the Plan Administrator and the Trustee shall cooperate in resolving
such objection or exception.

        (c)   If the Plan Administrator has not communicated in writing to the
Trustee within Thirty (30) days following the mailing of the account to the Plan
Administrator any exception or objection to the account, the account shall
become an account stated. If the Plan Administrator does communicate such an
exception or objection, as to which it later becomes satisfied, the Plan
Administrator shall thereupon indicate in writing its approval of the account,
or of the account as amended, and the account shall thereupon become an account
stated.

        (d)   Whenever an account shall have become an account stated as
aforesaid, such account shall be deemed to be finally settled and shall be
conclusive upon the Trustee, the Employer, the Plan Administrator and all
persons having or claiming to have any interest in the Trust Fund or under the
Plan, and the Trustee shall be fully and completely discharged and released to
the same extent as if the account had been settled and allowed by a judgment or
decree of a court of competent jurisdiction in an action or proceeding in which
the Trustee, the Employer, the Plan Administrator and all persons having or
claiming to have an interest in the Trust Fund or under the Plan were parties.

        Section 6.4    Right of Judicial Settlement.    Notwithstanding the
provisions of section 6.4, the Trustee, the Plan Administrator, and the
Employer, or any of them, shall have the right to apply at any time to a court
of competent jurisdiction for the judicial settlement of the Trustee's account.
In any such case, it shall be necessary to join as parties thereto only the
Trustee, the Plan Administrator and the Employer; and any judgment or decree
which may be entered therein shall be conclusive upon all persons having or
claiming to have any interest in the Trust Fund or under the Plan.

        Section 6.5    Enforcement of Agreement.    To protect the Trust Fund
from expense which might otherwise be incurred, the Employer and the Plan
Administrator shall have authority, either jointly or severally, to enforce this
Agreement on behalf of all persons claiming any interest in the Trust Fund or
under the Plan, and no other person may institute or maintain any action or
proceeding against the Trustee or the Trust Fund in the absence of written
authority from the Plan Administrator or a

7

--------------------------------------------------------------------------------




judgment of a court of competent jurisdiction that in refusing authority the
Plan Administrator acted fraudulently or in bad faith.

ARTICLE VII
Taxes: Compensation of Trustee

        Section 7.1    Taxes.    Any taxes that may be imposed upon the Trust
Fund or the income therefrom shall be deducted from and charged against the
Trust Fund.

        Section 7.2    Compensation of Trustee; Expenses.    The Trustee shall
receive for his services hereunder such compensation as may be agreed upon in
writing from time to time by the Employer and the Trustee and shall be
reimbursed by the Employer for his reasonable expenses, including counsel fees,
incurred in the performance of his duties hereunder. The Trustee shall deduct
from and charge against the Trust Fund such compensation and all such expenses
if not paid by the Employer, except that no person serving as a Trustee who
receives full-time pay from an Employer whose Employees participate in the Plan
shall receive any compensation (except for reimbursement of expenses) from the
Trust Fund.

ARTICLE VIII
Resignation and Removal of Trustee

        Section 8.1    Resignation or Removal of Trustee.    Any Trustee may
resign as a Trustee hereunder at any time by giving thirty (30) days prior
written notice to the Employer. The Employer may remove any Trustee hereunder at
any time by giving the Trustee written notice of such removal. Such removal
shall take effect not earlier than thirty (30) days following receipt of such
notice by the Trustee, unless otherwise agreed upon by the Trustee and the
Employer. Notwithstanding the foregoing, the resignation or removal of the sole
Trustee shall not be effective until a successor Trustee has been appointed.

        Section 8.2    Appointment of Successor.    In the event of the
resignation or removal of the sole Trustee, a successor Trustee shall be
appointed by the Employer. In the event of the resignation or removal of less
than all Trustees, the Employer may (but need not) appoint a successor Trustee.
Subject to the provisions of Section 8.1, the appointment of a successor Trustee
shall take effect upon an instrument of acceptance executed by such successor
and, if applicable, delivery to the remaining Trustees of an instrument so
appointing the successor. If a successor shall not have been appointed as
aforesaid, the remaining Trustee or Trustees shall have and exercise all the
powers given to the Trustee hereunder until a successor has been duly appointed
in accordance with the foregoing.

        Section 8.3    Successor Bound by Agreement.    All the provisions of
this Agreement shall apply to any successor Trustee with the same force and
effect as if such successor had been originally named herein as a Trustee
hereunder.

ARTICLE IX
Amendment and Termination.

        Section 9.1    Amendment and Termination.    (a) The Employer may, at
any time and from time to time, by instrument in writing executed pursuant to
authorization of the Board, (i) amend in whole or in part any or all of the
provisions of this Agreement, or (ii) terminate this Agreement and the Trust
created hereby; provided, however, that no amendment which affects the rights,
duties, fees or responsibilities of the Trustee may be made without the
Trustee's consent.

        (b)   Effective Date. Any such amendment shall become effective upon
receipt by the Trustee of the instrument of amendment and endorsement thereon by
the Trustee of his consent thereto, if such consent is required. Any such
termination shall become effective upon the receipt by the Trustee of the
instrument of termination or any subsequent termination date as provided for

8

--------------------------------------------------------------------------------



therein; thereafter the Trustee, upon the direction of the Plan Administrator,
shall liquidate the Trust Fund to the extent required for distribution and,
after the final account of the Trustee has been approved or settled, shall
distribute the balance of the Trust Fund remaining in his hands as directed by
the Plan Administrator, or in the absence of such direction, as may be directed
by a judgment or decree of a court of competent jurisdiction. Following any such
termination, the powers of the Trustee hereunder shall continue as long as any
of the Trust Fund remains in his hands.

ARTICLE X
Miscellaneous

        Section 10.1    Binding Effect; Assignability.    This Agreement shall
be binding upon, and the powers granted to the Employer and the Trustee,
respectively, shall be exercisable by the respective successors and assigns of
the Employer and any corporate Trustee. Any corporation which shall, by merger,
consolidation, purchase, or otherwise, succeed to substantially all the trust
business of a corporate Trustee shall, upon such succession and without any
appointment or other action by the Employer, be and become a successor Trustee
hereunder.

        Section 10.2    Governing Law.    This Agreement and the trust created
and the Trust Fund held hereunder shall be interpreted, construed and
administered in accordance with the laws of the State of Delaware, to the extent
federal law does not apply.

        Section 10.3    Notices.    Any communication to the Trustee, including
any notice, direction, designation, certification, order, instruction, or
objection shall be in writing and signed by the person authorized under the Plan
to give the communication. The Trustees shall be fully protected in acting in
accordance with any such written communication. Any notice required or permitted
to be given to a party hereunder shall be deemed given if in writing and hand
delivered or mailed, postage prepaid, certified mail, return receipt requested,
to such party at the following address or at such other address as such party
may by notice specify:

        If to the Employer:

United Natural Foods, Inc.
206 Lake Road
Dayville, CT 06241
Attention: Corporate Vice President of Human Resources

        If to the Trustee:

Robert G. Huckins
19404 Camino Del Aguila
Escondido, CA 92025


        Section 10.4    Severability.    The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity of enforceability
of the remaining provisions.

        Section 10.5    Waiver.    Failure of any party to insist at any time or
times upon strict compliance with any provision of this Agreement shall not be a
waiver of such provision at such time or any later time unless in a writing
designated as a waiver and signed by or on behalf of the party against whom
enforcement of the waiver is sought.

        Section 10.6    Non-Alienation.    No interest, right or claim in or to
any part of the Trust Fund or any payment therefrom shall be assignable,
transferable or subject to sale, mortgage, pledge, hypothecation, commutation,
anticipation, garnishment, attachment, execution, or levy of any kind, and the
Trustee and the Plan Administrator shall not recognize any attempt to assign,
transfer, sell, mortgage, pledge, hypothecate, commute, or anticipate the same,
except to the extent required by law.

9

--------------------------------------------------------------------------------




        Section 10.7    Qualified Plan and Trust.    This Agreement and the
Trust hereby created are part of an employee benefit plan which the Employer
intends shall remain qualified under Sections 401(a) and 4975(e)(7) of the Code
and until advised to the contrary, the Trustee may assume that the Plan so
qualifies and that the Trust is exempt from tax under Section 401(a) of the
Code. However, any taxes that may be assessed on or in respect of the Trust Fund
shall be a charge against the Trust Fund. All contributions are made with the
understanding that the Employer will pursue and receive a determination from the
Internal Revenue Service to the effect that the Trust forming part of the Plan
remains a qualified trust under Section 401(a) of the Code and that the Trust is
exempt from federal income tax under Section 401(a) of the Code. If the Plan and
Trust in their amended and restated form fail to meet the requirements of a
qualified plan under Sections 401(a) and 4975(e)(7) of the Code, the Employer
retains the right to retroactively amend such documents in order to meet such
requirements.

        Section 10.8    Compliance with Securities Laws.    In the event that
the Plan or any portion thereof, or any interest therein, by virtue of
investments made in Employer Stock, shall be deemed to be a "security" for
purposes of the Securities Act of 1933, the Securities Exchange Act of 1934 or
any other federal or state law, for which there is no exemption from the
registration, reporting, blue sky or other requirements applicable to securities
under such laws, the Employer shall, at its sole cost and expense, take all such
actions as are necessary or appropriate to comply with the requirements of such
laws. The Employer hereby agrees to indemnify the Trustee and hold him harmless
from and against any claim or liability which may be asserted against the
Trustee by reason of any determination that the Plan or any portion thereof, or
any interest therein, constitutes such a security.

        Section 10.9    Counterparts.    This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement the
day and year first above written, effective March 1, 2004.

UNITED NATURAL FOODS, INC.    
By:
 
/s/ Steven H. Townsend

--------------------------------------------------------------------------------

Steven H. Townsend, CEO
 
 
TRUSTEE
 
 
By:
 
/s/ Robert G. Huckins

--------------------------------------------------------------------------------

Robert G. Huckins

 
 

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.26

